Citation Nr: 0612326	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1999 rating decision.  
In that decision, the RO determined, inter alia, that new and 
material evidence to reopen a claim for service connection 
for bilateral pes planus had not been received, and also 
denied service connection for a back disorder, claimed as 
secondary to bilateral pes planus.

In June 2000, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

Following the Board's December 2000 remand of the matters to 
the RO, Board development of the claim for service connection 
for bilateral pes planus (and deferral of the secondary 
service connection issue in December 2002), and further 
remand of these matters in August 2003, in a June 2004 
decision, the Board denied the veteran's claim for service 
connection for bilateral pes planus, as well as the claim for 
service connection for a back disorder as secondary to 
bilateral pes planus.

In July 2004, the Board received the veteran's motion for 
reconsideration of the June 2004 Board decision.  In his 
motion, the veteran contended that the evidence he had 
submitted to the Appeals Management Center (AMC) in December 
2003, had not been considered in the January 2004 AMC 
decision or the Board's June 2004 decision. 

In separate actions in September 2004, the Board vacated its 
June 2004 decision, pursuant to 38 C.F.R. § 20.904(a)(1) 
(2003) (rendering the motion for consideration moot); and 
remanded the claims on appeal to the RO for further 
development.  Following completion of the requested action, 
the RO continued the denial of the appellant's claims (as 
reflecting in the July 2005 SSOC) and returned the matters on 
appeal to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Pes planus of the left foot was noted at service 
entrance.

3.  Competent and probative medical evidence establishes that 
the veteran's bilateral pes planus pre-existed service, but 
weighs against a finding that the veteran's current 
disability is the result of in-service aggravation of pre-
existing bilateral pes planus.  

4.  As service connection for bilateral pes planus has not 
been established, there is no legal basis for a grant of 
service connection for a back disorder as secondary to 
bilateral pes planus.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2005).

2.  The claim for service connection for a back disorder, as 
secondary to bilateral pes planus, is without legal merit.  
See 38 C.F.R. § 3.310 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As regards the claim for secondary service connection, the 
Board notes that the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim rfor 
secondary service connection lacks legal merit; hence, the 
duties to notify and assist impose by the VCAA are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations in connection with the 
claim for service connection, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the March 2000 SOC, the RO's letters of June 2001, 
October 2003, and November 2004, and the June 2000, November 
2001, January 2002, January 2004, and July 2005 SSOCs, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, and the bases for the denial 
of the claims; the SOC and SSOCs specifically addressed the 
evidence that had been considered in connection with the 
appeal.  After each, they were afforded ample opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to present such information and evidence.

The Board also finds that the notice letters of June 2001 and 
November 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain and consider evidence.  Further, in the November 
2004 letter, the RO explicitly asked the veteran to send in 
any medical records that he had, and, thus, invited him to 
submit any pertinent evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all four content of notice requirements have been met 
in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the March 1999 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than 18 months after the March 1999 rating 
decision.  Moreover, the Board finds that the lack of full, 
pre-adjudication notice in this case does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the March SOC and June 2000, November 2001, 
January 2002, January 2004, and July 2005 SSOCs, notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to his claim.  In its June 2001, October 2003, and September 
2004 letters, the RO notified the veteran of the VCAA and 
VA's duties to notify and assist and requested additional 
information regarding identified medical evidence.  The 
veteran was afforded VA examinations in March 2003 and 
September 2005; reports of which are of record.  Thereafter, 
the RO readjudicated the claim and veteran was issued a July 
2005 SSOC that identified the evidence that had been 
considered with respect to his claims.  After the SOC, Board 
remand, RO notice letters, additional development and SSOC, 
the veteran was afforded an opportunity to respond.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative, as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
The veteran service medical records, post-service VA medical 
records and private medical records have been associated with 
the claims file.  Significantly, neither the veteran nor his 
attorney has identified, and the record does not otherwise 
indicate, any additional, existing evidence pertinent to the 
claim for service connection  that needs to be obtained. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Background

Service medical records document that, on entrance 
examination in January 1966, the veteran was found to have 
pes planus, left foot.  An April 1967 record noted the 
veteran's complaint of "falling arches," and an October 1968 
record noted his request for arch supports.  In October 1968, 
he was referred to the podiatry clinic where he complained of 
pain in the medial long arch.  Dorsiflexion was restricted on 
the left, but range of motion was otherwise within normal 
limits.  Stretching exercises and orthotic devices were 
prescribed.  On June 1969 separation examination, the 
veteran's feet were evaluated as clinically normal with a 
notation of pes planus, without sequelae.  The veteran 
reported that he was in excellent health.

During a February 1979 hearing before RO personnel, the 
veteran testified that he had flat feet before entering 
service and he sought treatment in service when he found that 
prolonged standing, particularly in formation when he could 
not move about at will, caused his feet to ache or become 
tired.  He had not had treatment since service, and still 
occasionally used the arch supports he was prescribed there.  
Currently, he wore tennis shoes most of the time, but his 
feet still ached or became tired after prolonged standing.

In 1998, the veteran sought service connection for pes 
planus, and also claimed service connection for a back 
disorder as secondary to pes planus.  In support of his 
claim, the veteran submitted treatment records from Craig 
Robbins, MD, the earliest of which, dated in December 1997, 
noted complaints of back pain which were overshadowed by an 
acute respiratory infection.

On March 1998 examination by Dr. Robbins, the veteran had 
several complaints including pain and weakness of the back 
without history of injury.  He said he had not seen a doctor 
for about fifteen years.  Notably, he did not mention his 
feet. Diagnoses included low back pain, likely of 
musculoskeletal etiology, but no mention was made of a foot 
disorder.

In September 1998, the veteran was seen for back pain by John 
Sirianni, MS, a physical therapist. After examination and X 
rays, findings included mild narrowing of the L5-S1 disc 
space, accentuated lumbar lordosis, and mild osteoarthritis 
and mild scoliosis of the thoracic spine.  There was no 
mention of a foot disorder.

In October 1998 letters, two former service comrades recalled 
that the veteran was issued orthotic devices in service.  In 
a November 1998 letter, a neighbor recalled foot and back 
complaints by the veteran.

Private medical records, dated from March 1999 to February 
2000, reflect that the veteran was evaluated and treated for 
myofascial pain syndrome, complaints of lower extremity 
weakness and pain as well as having increased lower back 
problems. 

At a June 2000 VA hearing, the veteran testified that he had 
been diagnosed with flat feet before service.  He contended 
that he did not use orthotic devices before service, was 
issued them in service, and that that fact constituted proof 
of aggravation of pes planus.  However, he also testified 
that, while in service, he was never placed on profile, or 
given light duty, or time off, because of his feet.  He said 
that, in late 1970's or 1980's, he was prescribed orthotic 
devices by Podiatry Hospital, since renamed Pittsburgh 
Specialty Hospital. (Presumably, the orthotic devices were 
prescribed after the February 1979 VA hearing because the 
veteran had, at that hearing, the devices prescribed in 
service.)  He said he had tried to get the old records from 
Pittsburgh Specialty Hospital, but none were available though 
he was currently being treated there.

At the hearing the veteran submitted records from Pittsburgh 
Specialty Hospital. On the earliest record, dated in April 
2000, the veteran reported "painful and symptomatic flatfoot 
deformities since he was a child." In addition, he claimed he 
had back problems due to flat feet, and the examiner noted a 
history of claudication. X rays showed mild, bilateral hallux 
valgus and hammertoe deformities.  Diagnoses included 
symptomatic pes planovalgus deformity, left worse than right, 
and Morton's neuroma in the left third interspace.  In a May 
2000 record, the veteran reported significant relief of left 
foot pain following an injection of the neuroma.
In a May 2000 letter, Angelo Mitsos, D.P.M., Pittsburgh 
Specialty Hospital, noted that the veteran was seeking 
service connection for aggravation in service of bilateral 
flat feet.  He said he had reviewed the veteran's service 
medical records and, based on those records and examination, 
"it appears that a significant portion of his foot and back 
symptoms are directly related to his flatfeet and aggravated 
by the physical demands of his military service."

In a May 2000 letter, John J. Sirianni, MS, PT, noted that 
the veteran was seeking service connection for aggravation of 
a pre-service condition of bilateral flat feet. He said it 
was his "professional opinion that there was a connection 
between his flat feet and the mid-back symptoms for which I 
treated him previously. . . . It is well- documented that in 
a closed kinetic chain, distal forces progress upward and can 
contribute to increased fatigue, decreased endurance and 
symptoms related to back pain that certainly can negatively 
affect the quality of life."

An October 2000 outpatient treatment record submitted by the 
veteran, source unknown, noted history he gave of stress to 
his back caused by flat feet.  The impression was chronic low 
back pain/lumbar strain. The examiner did not link the back 
and foot disorders.

In a February 2002 letter, Ronald M. Glick, M.D., indicated 
that the veteran continued to complain of low back pain.  The 
doctor stated that the veteran had a long history of low back 
pain which appeared to be primarily mechanical.  An 
examination was suspicious for some type of instability or 
spondylolisthesis.  

On March 2003 VA orthopedic examination, the veteran reported 
bilateral flat feet since childhood.  He said he had no foot 
pain before service, but complained that he should not have 
been accepted into service with flat feet, and contended that 
he would not have been accepted but for the war in Vietnam.  
He said he was issued orthotic devices in service when he 
reported foot pain, but complained that he was not given 
light duty.  Currently, he had diffuse foot pain, left worse 
than right, but only after prolonged standing.  He contended 
that his foot disorder caused a back disorder.  On 
examination, the veteran initially demonstrated a 
"significant antalgic gait," but the examiner noted that his 
gait was normal later.  A plumb line dropped from the hips to 
the ankles showed normal alignment of the lower extremities. 
There was no evidence of coalition.  The impression was mild, 
bilateral, flexible, correctable pes planus that was not 
painful on examination.  Further, the examiner said he was 
unable to find a cause for the veteran's complaints of foot 
pain since "many people with pes planus to his degree are 
entirely asymptomatic." He said that the veteran focused on 
the orthotics prescribed in service as evidence of 
aggravation, but that he had reviewed the claim file and 
found no objective evidence that military service played a 
role in the veteran's flatfoot disorder.  With regard to the 
letter from Dr. Mitsos, suggesting that the veteran's 
symptoms were "aggravated by the physical demands of his 
military service," the examiner said that the statement was 
brief and "sweeping."  In summary, the examiner stated it was 
his impression that the veteran's military experiences did 
not cause his pes planus, but that it was present prior to 
his military experience.  

In an April 2003 letter, the veteran claimed he had no foot 
discomfort before service, but did so during service, and 
that he was provided arch supports in service. He contends 
that his claim, together with evidence that he was issued 
orthotic devices in service, proves that disability increased 
in service.

In an October 2003 letter, Dr. Mitsos stated that the veteran 
complained of pain in both feet and severe pain in his back.  
The veteran again explained that he had flat feet from a 
young age; however, symptoms did not begin until he began his 
military duty.  The veteran stated that in service he was 
required to do an excessive amount of walking, including 
guard duty.  A current examination revealed multiple 
structural deformities which were consistent with Dr. Mitsos' 
diagnosis of pes planus bilaterally.  Dr. Mitsos stated that 
he reviewed all the medical records provided to him by the 
veteran and felt strongly that his condition of bilateral pes 
planus had contributed significantly to the multiple symptoms 
described above.  Dr. Mitsos stated that it was clear to him 
that the veteran's military duty consisting of multiple hours 
of standing and walking was a significant aggravating force 
to his wear and tear process and for his preexisting 
condition.  

The report of a February 2005 VA examination  reflects the 
veteran's statement report, the veteran stated that he had a 
history of bilateral flat feet since childhood.  He stated 
that he entered the military in 1966 with flat feet and that 
should have precluded him from entering the military.  The 
veteran claimed that since they did not assign him any light-
duty responsibilities and gave him normal responsibilities, 
that this is a service-connected condition.  He stated that 
he was prescribed orthotics when he had foot pain in the 
military.  He stated that he had chronic bilateral foot pain 
since then and was actually retired for 25 years for chronic 
foot pain and back pain, as well as chronic fatigue, sleep 
fatigue, secondary to his pain.  The veteran stated that his 
pain was worse on the left than on the right and the pain was 
not present unless he stands or put weight on his feet.  In 
relation to his back, the veteran stated that basically 
anything that he does that requires movement or motion or 
activity causes aggravation in his mid to lower back pain.  
The examiner noted that the veteran provided him with 
multiple handwritten notes from Dr. Mitsos, a podiatrist, in 
which Dr. Mitsos had provided very brief sentences where he 
thought that a lot of the veteran's foot and back symptoms 
were related to his flat feet and aggravated by physical 
demands of military duties.

On examination, the veteran was noted as having moderate 
bilateral pes planus.  The examiner noted that a review of 
his x-rays showed obvious pes planus with no evidence of 
obvious arthritis in the feet.  X-rays of his lumbar spine 
showed some mild disc space degeneration without any collapse 
of any 1 particular disc space.  He did have some mild 
arthrosis posteriorly.

In response to questions posed by the September 2004 Board 
remand, the examiner stated that there was no doubt in his 
mind that the veteran had pes planus before the military.  
The examiner noted that Dr. Mitsos's notes suggest that the 
veteran was having symptoms with his feet even before he went 
into the military.  Therefore, the examiner opined that it 
was unlikely (less than 50/50) probability that there was any 
relationship between the veteran's bilateral pes planus and 
his active military service.  The examiner opined that the 
veteran pes planus would be aggravated by his activities in 
the military; however, he further opined that it was not 
likely that his bilateral foot pain now was made permanently 
worse due to his service in the military.  He noted that the 
veteran certainly was complaining in the military and was 
getting treatment for it with orthotics.  The examiner 
commented that if the veteran's foot symptoms became worse in 
the military and were treated there, symptoms would have 
decreased when he stopped doing a lot of heavy-duty 
activities and when he was discharged from the military.   
Lastly, the examiner points to Dr. Mitsos's notes in which 
the veteran stated complaints of bilateral pes planus prior 
to entrance to military, which the examiner stated precludes 
that both right and left foot pes planus complaints were 
evident and pre-existed prior to service.  As to the 
veteran's lower back, the examiner opined that it was not 
likely that his back pain was related to his foot pain.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2005).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

A.  Service Connection for Bilateral Pes Planus

The veteran's service entrance examination documents that the 
veteran had left pes planus at service entry, thus the Board 
finds that the presumption of soundness is for application 
only with respect to the right foot.  See 38 U.S.C.A. § 1111.

However, the medical evidence of record documents the 
veteran's history of bilateral pes planus since childhood.  
In this regard, the Board notes that in his March 2003 
letter, Dr. Mitsos noted that the veteran had symptomatic 
bilateral pes planus since he was a child.  In the February 
2005 VA examination report, the examiner, after reviewing the 
claims file, stated that there was no doubt in his mind that 
the veteran had bilateral pes planus before service.  The 
veteran does not dispute this fact, indeed, the veteran has 
consistently stated in numerous correspondences and medical 
records that he had bilateral pes planus since childhood.  
There is nothing in the record that contradicts this history.  

Accordingly, the Board concludes that there is clear and 
unmistakable evidence demonstrating that the veteran had 
bilateral pes planus prior to service.  The question remains, 
however, as to whether there is a medical relationship 
between the veteran's current bilateral pes planus and 
service.  As noted above, rebuttal of the presumption of 
soundness also requires that VA establish, by clear and 
unmistakable evidence, that veteran's disability was not 
aggravated in service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.

The veteran contends that his service medical records support 
his claim that he aggravated his bilateral pes planus in 
service and that his bilateral pes planus increased in 
severity during, or as a result of, service.  The appellant 
has submitted as evidence in support of this contention 
private medical opinions by Dr. Mitsos who stated that it 
appears that a significant portion of the veteran's current 
foot symptoms are directly related to his flatfeet and 
aggravated by the physical demands of his military service.  
However, Dr. Mitsos does not provide a rationale for his 
findings, nor does it appear that Dr. Mitsos has reviewed the 
veteran's entire claims file.  The appellant has also 
submitted a May 2000 letter by Mr. Sirianni, a physical 
therapist, stating that it was his "professional opinion that 
there was a connection between his flat feet and the mid-back 
symptoms for which he treated him previously. . . ."  Again, 
however, no basis for the opinion was provided.

By contrast, in the report of the most recent February 2005 
VA examination-obtained specifically for the purpose of 
resolving the nexus question-the examiner opined that it was 
unlikely that there was any relationship between the 
veteran's current symptoms of bilateral pes planus and his 
active military service.  In reaching this conclusion, the 
examiner commented noted that the veteran complained of 
problems in service with his flat feet and was getting 
treatment for it with orthotics, so he thought it was as 
likely as not that the veteran's bilateral pes planus would 
be aggravated by military activities.  The examiner went on 
to explain that if the veteran's foot symptoms became worse 
in the military and they were treated, the symptoms would 
have then decreased when the veteran's stopped doing a lot of 
heavy-duty activities and when he was discharged from the 
military; this would explain why no foot problems were noted 
at separation.  The examiner also stated that it was not 
likely that the veteran's current bilateral foot pain was 
made permanently worse due to his service in the military.

The Board notes that, while the February 2005 examiner's 
latter comments appear to pertain to the question of whether 
there was an increase in severity of the condition in service 
(a showing of which is not required to rebut the presumption 
of soundness, for adjudication purposes), the fact remains 
that the physician's conclusions establish that the pre-
existing pes planus was not aggravated (permanently worsened) 
by active military service.  

The Board accords great probative value to the February 2005 
VA medical opinion rendered by a physician who reviewed the 
entire claims file and the veteran's entire military and 
medical history, examined the veteran and recorded clinical 
findings, and reached conclusions as to the etiology of the 
veteran's bilateral pes planus based on consideration and 
specific discussion of all pertinent medical evidence and 
events reflected in the record.  Moreover, the physician 
thoroughly addressed the matters referred to in the September 
2004 Board remand.  Hence, the Board finds that the February 
2005 VA medical opinion constitutes the most probative 
evidence on the question of aggravation.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993).  

Because there are conflicting medical opinions on the 
question of aggravation, the Board is unable to find, by 
clear and unmistakable evidence, that the presumption of 
soundness with respect to the right foot is rebutted.  
However, because the most probative evidence on the question 
of medical relationship between bilateral pes planus and 
service weighs against the claim for service connection, the 
Board must, nonetheless, conclude that the criteria for 
establishing service connection for pes planus of either foot 
simply are not met.  

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim for 
service connection for bilateral pes planus on appeal.  The 
Board does not doubt the sincerity of the veteran's beliefs 
that his current symptoms of bilateral pes planus are 
medically related to his military service.  However, the 
veteran cannot establish his claim on the basis of his 
assertions, alone.  As indicated above, the claim on appeal 
turns on medical matters, and, as a layperson without 
appropriate medical training and expertise, the veteran 
simply is  not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  For these reasons, 
the veteran's own assertions as to the etiology of his 
condition have no probative value.  

Under these circumstances, the Board concludes that the claim 
for service connection for bilateral pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Service connection for a back condition secondary to 
bilateral pes planus

In this case, the veteran claims that a back disorder may be 
medically related to his bilateral pes planus.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, as explained above, in this appeal, the Board has 
determined that the criteria for service connection for 
bilateral pes planus have not been met. As there is, thus, no 
predicate for a grant of service connection for a back 
disorder on a secondary basis, that claim must be denied.  
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a back disorder, claimed as secondary 
to bilateral pes planus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


